Citation Nr: 1443492	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  06-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1942 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Board previously decided the claim on appeal in October 2009.  An April 2010 Order of the Court of Appeals for Veterans Claims (CAVC) granted a joint motion to return the issue to the Board.  The Board then remanded the claim on appeal in October 2010 and January 2012 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case to ensure the Veteran is given every consideration.  VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While the July 2014 VA examiner provided an opinion, it is inadequate; it does not contain a clear rationale or medical explanation, and the VA examiner failed to address the Veteran's April 2004 GERD diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if disability is present at the time of the claim's filing and service connection may be granted even if the disability resolves prior to VA's adjudication of the claim) 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make efforts to obtain treatment records from Mercy Family Clinic in Cresco, including records of the Veteran's 2001 upper gastrointestinal endoscopy and colonoscopy.  See May 2005 VA Treatment Records.  

2. THEN, obtain an addendum opinion from an appropriate VA examiner regarding the nature and etiology of the Veteran's GERD diagnosis.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and provide an opinion, based on evidence in the record, regarding:  

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran had a diagnosis of GERD after his April 2004 diagnosis; 

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran's April 2004 GERD diagnosis had its onset during or is otherwise etiologically related to an event, injury, or disease during the Veteran's active service;

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD, including his April 2004 GERD diagnosis, was proximately due to or, alternatively, aggravated beyond its natural progression by his PTSD.

The examiner MUST consider the Veteran's reports of having a shrinking stomach, dysentery, and other stomach issues during service as well as his complaints in September 2001 VA treatment records of having had dysphagia for years and a sensation of food getting caught in his lower chest for several years.  The examiner is instructed to consider the Veteran's reports of experiences in service and symptoms in service and in VA and private treatment records credible.  The examiner should not accept the Veteran's recent difficulty recalling whether he had certain symptoms or diagnoses as dispositive without reviewing evidence in the record for verification.

The examiner MUST comment on the March 2005 VA examiner's opinion that the Veteran's GERD was secondary to a hiatal hernia and did not appear to be aggravated by PTSD; the November 2010 VA examiner's opinion that the Veteran did not have GERD or symptoms thereof and omeprazole may have been prescribed to prevent bleeding ulcers due to aspirin and Plavix; the July 2014 VA examiner's opinion that starvation and dysentery do not cause GERD; and evidence regarding a possible relationship between GERD and PTSD found in the Veteran's submission of the Department of Veterans Affairs National Center for PTSD Fact Sheet titled "Trauma, PTSD, and the Primary Care Provider."

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion.  If medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. Then, the RO or AMC should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



